Case 5:18-cv-02813-EJD Document 306-3 Filed 03/19/21 Page 1 of 20




                Exhibit B
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         2 of 20
                                                                                                              1 of 19




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7
                                              IN RE: MACBOOK KEYBOARD
                                   8          LITIGATION                                       Case No. 5:18-cv-02813-EJD

                                   9                                                           ORDER GRANTING IN PART
                                                                                               APPLE’S ADMINISTRATIVE MOTION
                                  10                                                           TO SEAL PORTIONS OF PLAINTIFFS’
                                                                                               MOTION FOR CLASS
                                  11                                                           CERTIFICATION
                                  12
Northern District of California
 United States District Court




                                  13             Defendant Apple Inc. (“Apple”) brought the present administrative motion to file under

                                  14      seal certain documents and portions of documents filed in connection with Plaintiffs’ Motion for

                                  15      Class Certification. Dkt. No. 233 (“Motion to Seal”). Specifically, Apple seeks to seal: (i)

                                  16      Plaintiffs’ Memorandum of Law (224-4); (ii) Exhibits A-E and 1-63 to the Joint Declaration of

                                  17      Daniel C. Girard and Steven A. Schwartz (Dkt. No. 224-5 and 224-6); (iii) the Expert Report of

                                  18      Dr. David Niebuhr (Dkt. No. 224-8); and (iv) the Expert Report of Dr. Hal Singer (Dkt. No. 224-

                                  19      10).1 Apple filed similar administrative motions seeking to seal the same or similar material in

                                  20      conjunction with its Opposition to Class Certification, its two Motions to Strike Plaintiffs’ expert

                                  21      opinions and the related briefing by both parties, Plaintiffs’ Reply in Support of Class

                                  22      Certification, and the parties Joint Trial Setting Conference Statement. See Dkt. Nos. 237, 263,

                                  23      266, 276, 279.

                                  24             This order addresses only the sealing requests in Apple’s first Motion to Seal. For the

                                  25      reasons stated below, the Court GRANTS in part and DENIES in part that request.

                                  26
                                          1
                                  27       All docket numbers cited in this Order refer to the unredacted document filed under seal.
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                                            1
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         3 of 20
                                                                                                              2 of 19




                                   1        I.   Legal Standard

                                   2             “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   3      and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                   4      Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   5      U.S. 589, 597 & n.7, 98 S. Ct. 1306, 55 L. Ed. 2d 570 (1978)). Accordingly, when considering a

                                   6      sealing request, “a strong presumption in favor of access is the starting point.” Kamakana, 447

                                   7      F.3d at 1178 (internal quotation marks omitted); see also Foltz v. State Farm Mut. Auto. Ins. Co.,

                                   8      331 F.3d 1122, 1135 (9th Cir. 2003) (in considering whether documents should be sealed, courts

                                   9      “start with a strong presumption in favor of access to court records.”).

                                  10             Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                  11      related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  12      1092, 1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling
Northern District of California
 United States District Court




                                  13      reasons supported by specific factual findings that outweigh the general history of access and the

                                  14      public policies favoring disclosure.” Kamakana, 447 F.3d at 1178–79 (internal quotation marks

                                  15      and citation omitted).

                                  16             In determining whether there are compelling reasons to seal, “courts should consider all

                                  17      relevant factors, including: ‘the public interest in understanding the judicial process and whether

                                  18      disclosure of the material could result in improper use of the material for scandalous or libelous

                                  19      purposes or infringement upon trade secrets.” Foltz, 331 F.3d at 1135 (quoting Hagestad v.

                                  20      Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). Courts must “‘conscientiously balance[ ] the

                                  21      competing interests’ of the public and the party who seeks to keep certain judicial records secret.”

                                  22      Kamakana, 447 F.3d at 1179 (quoting Foltz, 331 F.3d at 1135). After considering these interests,

                                  23      if the court decides to seal certain judicial records, it must “base its decision on a compelling

                                  24      reason and articulate the factual basis for its ruling, without relying on hypothesis or conjecture.”

                                  25      Hagestad, 49 F.3d at 1434 (citing Valley Broad. Co. v. U.S. Dist. Court for Dist. of Nevada, 798

                                  26      F.2d 1289, 1295 (9th Cir. 1986)). Compelling reasons may exist to seal “trade secrets, marketing

                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              2
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         4 of 20
                                                                                                              3 of 19




                                   1      strategies, product development plans, detailed product-specific financial information, customer

                                   2      information, internal reports and other such materials that could harm a party’s competitive

                                   3      standing . . . [but] courts should exercise caution not [to] allow these exceptions [to] swallow the

                                   4      strong presumption in favor of disclosure.” In re Apple Inc. Device Performance Litig., No. 5:18-

                                   5      MD-02827-EJD, 2019 WL 1767158, at *2 (N.D. Cal. Apr. 22, 2019).

                                   6       II.   Discussion

                                   7             Apple argues broadly that all of the information it seeks to seal is protectable as a trade

                                   8      secret or is otherwise entitled to protection under the law. Apple organizes the large amount of

                                   9      material it seeks to seal into seven specific categories. Plaintiffs organize their opposition to the

                                  10      Motion to Seal using the same seven categories. Additionally, Apple uses these same categories

                                  11      in its subsequently filed motions to seal. In keeping with the parties’ organization, the Court

                                  12      considers the material sought to be sealed by proffered category, rather than by document.
Northern District of California
 United States District Court




                                  13                 a. Butterfly Keyboard Product-Specific Financial Information

                                  14             The first category of information Apple seeks to seal is “financial information, including

                                  15      certain sales data and profit margin-related information for Apple’s ‘butterfly’ keyboard

                                  16      products.” Mot. at 2. This category includes information about the number of units sold, the

                                  17      prices at which various units were sold, the repair rates for various models, and references to the

                                  18      production of profit-margin data. Apple contends that this information, if disclosed, would allow

                                  19      Apple’s competitors to unfairly compete with Apple by using the product-specific financial

                                  20      information in their own forecasting and marketing or to tailor offerings and pricing to undercut

                                  21      Apple. Plaintiffs do not oppose the request to seal revenue and margin data, sales numbers, or

                                  22      repair rates associated with the butterfly laptops, but oppose sealing excerpts that reference the

                                  23      data without providing any actual figures.

                                  24             The Court agrees with Plaintiffs that mere references to the “cost and price-cost margin

                                  25      data” do not warrant sealing. Apple provides no explanation as to how simply mentioning the

                                  26      data, without providing any of the data itself, could lead to competitive harm. Likewise, Apple

                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              3
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         5 of 20
                                                                                                              4 of 19




                                   1      does not explain why the timing of Apple’s production of that data is confidential, and the Court

                                   2      sees no reason why it would be. Thus, the Court declines to seal references to the cost and price-

                                   3      cost margin data or its production, but otherwise grants Apple’s request to seal information in this

                                   4      category as detailed below.

                                   5       Document Name          ECF    Requested Redactions            Plaintiffs’         Order
                                   6                              Number                                 Position
                                           Plaintiffs’ Motion     224-4  Page 1, line 4                  No position.        Granted.
                                   7       for Certification             Page 7, lines 2-3
                                                                         Page 11, lines 18-19
                                   8       Expert Report of       224-8  Page 9, lines 1-2 of ¶ 28       No position.        Granted.
                                           Dr. David Niebuhr
                                   9
                                           Expert Report of       224-10     Page 1, fn. 6               No position.        Granted.
                                  10       Dr. Hal Singer                    Page 2, ¶ 3, fn. 7          Oppose.             Denied.
                                                                             Page 14, lines 3-4 of ¶     No position.        Granted.
                                  11                                         24
                                                                             Page 15, lines 1-3          Oppose in part.     Granted.
                                  12                                         Page 16, Table 4            Oppose.             Granted.
Northern District of California
 United States District Court




                                                                             Page 19, ¶ 28, Table 5      Oppose in part.     Granted only as
                                  13
                                                                                                                             to columns [1]
                                  14                                                                                         and [2] in Table
                                                                                                                             5.
                                  15                                         Page 28, ¶ 45               Do not oppose.      Denied.
                                                                             Page 29, lines 1-3, ¶ 48    Oppose.             Granted as to ¶
                                  16                                                                                         48 only.
                                                                             Page 30, lines 1-9, fns.    Do not oppose.      Granted.
                                  17
                                                                             67- 69
                                  18                                         Page 34, Table 7            Do not oppose.      Granted.
                                                                             Page 35, line 4             Do not oppose.      Denied.
                                  19                                         Page 64, Appendix 4         No position.        Granted.
                                                                             Page 65, Table A2           No position.        Granted.
                                  20                                         Page 66, Table A3           No position.        Granted.
                                  21                                         Page 67, Table A4           No position.        Granted.
                                           Exhibit 34:            224-6                                  Do not oppose.      Granted.
                                  22       APLMBKeyboard_
                                           00959676
                                  23
                                                     b. Information Regarding Apple’s Proprietary Designs of the Butterfly
                                  24
                                                         Keyboards
                                  25
                                                 Apple next seeks to seal information regarding “Apple’s proprietary designs of ‘butterfly’
                                  26
                                          keyboards, such as specifications of designs at issue in this litigation, and internal communications
                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              4
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         6 of 20
                                                                                                              5 of 19




                                   1      concerning these designs.” Mot. at 3 (citing Vyas Decl. ¶ 4). Apple argues that the butterfly

                                   2      keyboard design it produced was unique to Apple and that the public disclosure of these designs,

                                   3      and internal communications about these designs, could be used by competitors when developing

                                   4      their own products. The Court previously granted Apple’s requests to seal some of the same or

                                   5      similar information in this case. See, e.g., Dkt. Nos. 135, 157, 217.

                                   6              Plaintiffs do not oppose sealing the majority of the technical documents provided but

                                   7      oppose Apple’s request to seal certain information or materials that Plaintiffs contend are already

                                   8      publicly available. Plaintiffs also oppose sealing documents that show reactions or comments

                                   9      from Apple employees about butterfly keyboard failures and the extent to which its stated butterfly

                                  10      laptop repair rates reflect all such failures.

                                  11              The Court finds that a very limited amount of the material sought to be sealed is already

                                  12      publicly available and will deny the motion to seal as to that information. The Court also agrees
Northern District of California
 United States District Court




                                  13      with Plaintiffs that Apple employees’ reactions to the keyboard failures do not constitute

                                  14      communications about the design of those keyboards. The Court denies the request to seal as to

                                  15      certain portions of the employee communications in this category as detailed below.

                                  16       Document Name           ECF    Requested Redactions              Plaintiffs’       Order
                                  17                               Number                                   Position
                                           Plaintiffs’ Motion      224-4  Page 3, lines 1-11, 13-14         Oppose as to      Granted as to
                                  18       for Certification                                                lines 1-3.        lines 4-11, 13-
                                                                                                                              14.
                                  19                                           Page 5, lines 11-13          Oppose.           Denied.
                                                                               Page 12, lines 10-14         Do not oppose.    Granted.
                                  20       Expert Report of        224-8       Page 4, ¶¶ 13, 14, 15        Do not oppose.    Granted.
                                  21       Dr. David Niebuhr                   Page 5, lines 1-2, ¶ 16      Do not oppose.    Granted.
                                                                               Page 6, ¶¶ 18-20             Do not oppose.    Granted.
                                  22                                           Page 7, ¶¶ 21, 23            Do not oppose.    Granted.
                                                                               Page 8, ¶ 25                 Do not oppose.    Granted.
                                  23                                           Page 9, lines 1-2, ¶ 26      Do not oppose.    Granted.
                                                                               Page 10, lines 3-5           Oppose.           Denied.
                                  24
                                                                               Page 11, ¶¶ 35-36            Do not oppose.    Granted.
                                  25                                           Page 12, ¶ 40, fn. 8         Do not oppose.    Granted.
                                                                               Page 13, ¶ 44                Do not oppose.    Granted.
                                  26                                           Page 22, ¶ 66, lines 8, 10   Do not oppose.    Granted.
                                           Exhibit B: Shelly       224-5       Page 36, lines 2-3, 6-25     Oppose as to      Granted as to
                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              5
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         7 of 20
                                                                                                              6 of 19




                                           Goldberg                                                  lines 2-3, 16-20. pages 6-14, 21-
                                   1
                                           Deposition                                                                  25.
                                   2       Excerpts                   Page 37, lines 12-23           Do not oppose. Granted.
                                                                      Page 38, lines 1-8, 11-25      Do not oppose. Granted.
                                   3                                  Page 39, lines 1-11            Do not oppose. Granted.
                                                                      Page 50, lines 3-5, 7-25       Do not oppose. Granted.
                                   4                                  Page 51, lines 1-25            Do not oppose. Granted.
                                                                      Page 55, lines 1-12, 15-25     Do not oppose. Granted.
                                   5
                                                                      Page 64, lines 1-4, 6-15,      Do not oppose. Granted.
                                   6                                  18- 25
                                                                      Page 65, lines 1-4, 6-9, 11-   Do not oppose.   Granted.
                                   7                                  25
                                                                      Page 82, lines 2-8, 10-24      Do not oppose.   Granted.
                                   8                                  Page 104, lines 3-11, 13-25    Do not oppose.   Granted.
                                                                      Page 105, lines 1-25           Do not oppose.   Granted.
                                   9
                                                                      Page 106, lines 1-3            Do not oppose.   Granted.
                                  10                                  Page 111, lines 1-25           Do not oppose.   Granted.
                                                                      Page 112, lines 1-5, 7-16,     Do not oppose.   Granted.
                                  11                                  20-25
                                                                      Page 113, lines 1, 3-17, 20-   Do not oppose.   Granted.
                                  12                                  21, 23-25
Northern District of California
 United States District Court




                                  13                                  Page 130, lines 1-7, 9-25      Do not oppose.   Granted.
                                                                      Page 131, lines 1-11, 13-25    Do not oppose.   Granted.
                                  14                                  Page 132, lines 2-10, 12-      Do not oppose.   Granted.
                                                                      18, 20-25
                                  15                                  Page 133, lines 2-25           Do not oppose.   Granted.
                                                                      Page 134, lines 1-25           Do not oppose.   Granted.
                                  16                                  Page 135, lines 14-18, 21-     Do not oppose.   Granted.
                                  17                                  25
                                                                      Page 139, lines 1-17, 19-24    Do not oppose.   Granted.
                                  18                                  Page 140, lines 2-3, 5-12,     Do not oppose.   Granted.
                                                                      14-22, 24-25
                                  19                                  Page 154, lines 6-11, 14-25    Do not oppose.   Granted.
                                                                      Page 166, lines 1-12, 15-25    Do not oppose.   Granted.
                                  20                                  Page 167, lines 1-12, 20-21    Do not oppose.   Granted.
                                  21       Exhibit C: Jeff    224-5   Page 175, lines 1, 4-25        Oppose as to     Granted as to
                                           LaBerge                                                   lines 4-5.       lines 6-25.
                                  22       Deposition
                                           Excerpts
                                  23       Exhibit F: Bryan   224-5   Page 31, lines 11-18           Do not oppose.   Granted.
                                           McDonald                   Page 32, lines 5-21            Do not oppose.   Granted.
                                  24
                                           Deposition                 Page 76, lines 1-5, 8-12,      Do not oppose.   Granted.
                                  25       Excerpts                   14- 25
                                           Exhibit G: Prad    224-5   Page 194, lines 7-17           Do not oppose.   Granted.
                                  26       Prabhumirashi
                                           Deposition
                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              6
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         8 of 20
                                                                                                              7 of 19




                                           Excerpts
                                   1
                                           Exhibit 5: APL-     224-6      Entire document               No position.      Granted.
                                   2       MBKeyboard_000
                                           31197
                                   3       Exhibit 6:          224-6      Entire document               Do not oppose.    Granted.
                                           APLMBKeyboard
                                   4       _00493517
                                   5       Exhibit 7:          224-6      Entire document               Do not oppose.    Granted.
                                           APLMBKeyboard
                                   6       _00661650
                                           Exhibit 8:          224-6      Entire document               Do not oppose.    Granted.
                                   7       APLMBKeyboard
                                           _00203431
                                   8
                                           Exhibit 16:         224-6      Entire document               Oppose in part.   Denied except as
                                   9       APLMBKeyboard                                                                  to line 11 (13
                                           _00662916                                                                      words) which
                                  10                                                                                      discusses a
                                                                                                                          design element.
                                  11       Exhibit 22:         224-6      Entire document               Oppose in part.   Granted.
                                           APLMBKeyboard
                                  12
Northern District of California




                                           _00331849
 United States District Court




                                  13       Exhibit 24:         224-6      Entire document               Oppose in part.   Granted.
                                           APLMBKeyboard
                                  14       _00302205
                                           Exhibit 40:         224-6      Entire document               Do not oppose.    Granted.
                                  15       APLMBKeyboard
                                  16       _00134030
                                           Exhibit 41:         224-6      Entire document               Do not oppose.    Granted.
                                  17       APLMBKeyboard
                                           _00992840
                                  18       Exhibit 42:         224-6      Entire document               Do not oppose.    Granted.
                                           APLMBKeyboard
                                  19
                                           _00992843
                                  20       Exhibit 43:         224-6      Entire document               Do not oppose.    Granted.
                                           APLMBKeyboard
                                  21       _00245400
                                           Exhibit 48:         224-6      Entire document               Do not oppose.    Granted.
                                  22       APLMBKeyboard
                                  23       _00148630
                                           Exhibit 55:         224-6      Entire document               Do not oppose.    Granted.
                                  24       APLMBKeyboard
                                           _00134079
                                  25
                                                   c. Information Regarding Apple’s Testing Processes and Results
                                  26
                                                Next, Apple seeks to seal information “regarding Apple’s testing processes, including
                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              7
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                 5:18-cv-02813-EJD
                                                                Document
                                                                    Document
                                                                         299 *SEALED*
                                                                              306-3 FiledFiled
                                                                                         03/19/21
                                                                                               03/08/21
                                                                                                    PagePage
                                                                                                         9 of 20
                                                                                                              8 of 19




                                   1      reliability testing and failure analysis, the results or findings of that testing and analysis in

                                   2      connection with ‘butterfly’ keyboards, and internal communications concerning testing processes

                                   3      and results.” Mot. at 3 (citing Vyas Decl. ¶ 5). Apple argues that this information is

                                   4      competitively sensitive because it could be used by competitors when designing or implementing

                                   5      reliability test procedures for their own products. Rather than developing their own procedures

                                   6      through trial and error, and the necessary investment of time and resources, competitors could use

                                   7      Apple’s procedures as a blueprint for their own. The Court previously sealed some of the same or

                                   8      comparable information in prior orders. See, e.g., Dkt. No. 135 (sealing material “relating to

                                   9      Apple’s internal confidential testing and designs,” under the compelling reasons standard).

                                  10              Plaintiffs do not oppose the sealing of information related to Apple’s testing procedures.

                                  11      They do oppose the sealing of information reflecting Apple’s conclusions about the butterfly

                                  12      keyboard based on that product testing. Although Apple explains how disclosure of their testing
Northern District of California
 United States District Court




                                  13      processes could cause competitive harm, it does not explain how disclosure of its employees’

                                  14      opinions or conclusions based on that testing would similarly cause harm. The Court maintains

                                  15      that information about Apple’s testing processes may properly be filed under seal, as can testing

                                  16      results that reveal specific design information, however, the Court finds no compelling reason to

                                  17      seal employees’ opinions or other statements regarding testing results that do not reveal

                                  18      confidential information. See In re MyFord Touch Consumer Litig., No. 13-cv-03072-EMC (N.D.

                                  19      Cal. Mar. 2, 2018), Dkt. No. 400 at 2 (denying administrative motion to seal statements from a

                                  20      Ford engineer criticizing the performance and reliability of the allegedly defective software:

                                  21      “[S]uch criticism may be a kind of ‘analysis’ but that does not convert it into confidential

                                  22      information entitled to be sealed. Even if it did, the public obviously has a strong interest in these

                                  23      materials because they relate directly to the merits of whether [the product] was defective. Ford

                                  24      cannot stake out a litigation position that the software was not defective and then seek to conceal

                                  25      records where its employees . . . expressed the contrary view.”).

                                  26              Moreover, much of the information Apple seeks to seal consists of Plaintiffs’ generalized

                                  27
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              8
                                       CaseCase
                                            5:18-cv-02813-EJD
                                                5:18-cv-02813-EJD
                                                               Document
                                                                  Document
                                                                        299 306-3
                                                                            *SEALED*
                                                                                  Filed 03/19/21
                                                                                        Filed 03/08/21
                                                                                                   Page Page
                                                                                                        10 of 9
                                                                                                              20of 19




                                   1      allegations relating to the basic theory of their case, including allegations that are asserted,

                                   2      unsealed, in the Complaint. The Court finds no compelling reason to seal statements containing

                                   3      no more detail than Plaintiffs have already publicly alleged. Thus, the Court denies Apple’s

                                   4      sealing request as to documents and portions of documents that reveal only Apple’s opinions or

                                   5      conclusions from testing or that otherwise reveal no confidential information and are vital to the

                                   6      public understanding of the case.

                                   7       Document Name          ECF    Requested Redactions                 Plaintiffs’         Order
                                   8                              Number                                      Position
                                           Plaintiffs’ Motion     224-4  Page 1, line 5                       No position.        Denied.
                                   9       for Certification
                                                                              Page 2, lines 17-18             No position.        Denied.
                                  10                                          Page 3, lines 16-22, 25-28      Oppose in part.     Granted as to
                                                                                                                                  lines 19-20 and
                                  11                                                                                              28 only.
                                  12                                          Page 4, lines 1-7, 14-26        No position.        Denied only as
Northern District of California




                                                                                                                                  to lines 5, 24-26.
 United States District Court




                                  13                                          Page 5, lines 19-24             No position.        Denied.
                                                                                                                                  Granted as to
                                  14                                          Page 6, lines 1-2, 4, 16-21     No position.        lines 1-2, 17-18
                                                                                                                                  only.
                                  15                                                                                              Granted
                                  16                                          Page 12, lines 16-17, 20-21     No position.
                                           Expert Report of       224-8       Page 8, ¶ 24                    No position.        Granted.
                                  17       Dr. David Niebuhr                  Page 9, ¶ 28, line 4            No position.        Granted.
                                                                              Page 10, line 1                 No position.        Granted.
                                  18                                          Page 12, line 1, ¶¶ 38-39,      No position.        Denied as to ¶
                                                                              41                                                  39, lines 1-2.
                                  19
                                                                              Page 13, lines 1-2, ¶¶ 42-      No position.        Granted.
                                  20                                          43
                                                                              Page 14, picture title, ¶¶      No position.        Granted as to ¶
                                  21                                          45- 46                                              45 only.
                                                                              Page 22, ¶ 66, lines 11-12      No position.        Granted.
                                  22       Exhibit B: Shelly      224-5       Page 106, lines 13-25           No position.        Granted.
                                  23       Goldberg                           Page 107, lines 1-25            No position.        Granted.
                                           Deposition                         Page 135, lines 2-13            No position.        Granted.
                                  24       Excerpts
                                           Exhibit C: Jeff        224-5       Page 56, lines 3-6              No position.        Granted.
                                  25       LaBerge                            Page 70, lines 1-25             Oppose in part.     Denied as to
                                           Deposition                                                                             lines 13-15.
                                  26       Excerpts                           Page 185, lines 21-25           Oppose.             Denied.
                                  27                                          Page 186, lines 1-25            Oppose in part.     Granted as to
                                          Case No.: 5:18-cv-02813-EJD
                                  28      ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                          PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                              9
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     11 of10
                                                                                                           20of 19




                                                                                                                  lines 9-25 only.
                                   1
                                                                   Page 204, lines 2-8, 10-13,   No position.     Denied.
                                   2                               15-25
                                        Exhibit E: Jared   224-5   Page 160, lines 1-7, 10-22,   Oppose.          Denied.
                                   3    Williams                   25
                                        Deposition                 Page 161, lines 1-9, 12-25    Oppose.          Granted as to
                                   4    Excerpts                                                                  line 4 only.
                                                                   Page 162, lines 1-16          Oppose.          Denied.
                                   5
                                        Exhibit G: Prad    224-5   Page 193, lines 1-4, 7-9,     Do not oppose.   Denied as to
                                   6    Prabhumirashi              13-25                                          lines 1-4.
                                        Deposition                 Page 194, lines 1-6, 18-20,                    Granted.
                                   7    Excerpts                   22-25
                                                                   Page 195, lines 1-2, 5-9,                      Granted.
                                   8                               12- 25
                                   9                               Page 196, lines 1-5, 11-13,                    Granted.
                                                                   19-21, 23-25
                                  10                               Page 197, lines 1-7, 10-12,                    Denied as to
                                                                   16-25                                          lines 18-25.
                                  11    Exhibit 1:          224-6  Entire document   Do not oppose.               Granted.
                                        APLMBKeyboard
                                  12
Northern District of California




                                        _00780296
 United States District Court




                                  13    Exhibit 2:          224-6  Entire document   Do not oppose. Granted.
                                        APLMBKeyboard
                                  14    _00039038
                                        Exhibit 3:          224-6  Entire document   No position.    Granted.
                                  15    APLMBKeyboard
                                        _00161356
                                  16
                                        Exhibit 4:          224-6  Entire document   No position.    Granted.
                                  17    APLMBKeyboard
                                        _00060808
                                  18    Exhibit 9:          224-6  Entire document   Do not oppose. Granted.
                                        APLMBKeyboard
                                  19    _00040489
                                  20    Exhibit 10:         224-6  Entire document   Do not oppose. Granted.
                                        APLMBKeyboard
                                  21    _00204786
                                        Exhibit 11:         224-6  Entire document   Do not oppose. Granted.
                                  22    APLMBKeyboard
                                        _00704493
                                  23
                                        Exhibit 12:         224-6  Entire document   Do not oppose. Granted.
                                  24    APLMBKeyboard
                                        _00570607
                                  25    Exhibit 13:         224-6  Entire document   Do not oppose. Granted.
                                        APLMBKeyboard
                                  26    _00695303
                                  27    Exhibit 15:         224-6  Entire document   Oppose in part. Denied as to
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                                10
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     12 of11
                                                                                                           20of 19




                                        APLMBKeyboard                                                             page 1, lines 1-
                                   1
                                        _00238336                                                                 10.
                                   2    Exhibit 18:        224-6     Entire document            Do not oppose.    Granted.
                                        APLMBKeyboard
                                   3    _00686248
                                        Exhibit 19:        224-6     Entire document            Do not oppose.    Granted.
                                   4    APLMBKeyboard
                                        _00698206
                                   5
                                        Exhibit 20:        224-6     Entire document            Do not oppose.    Granted.
                                   6    APLMBKeyboard
                                        _00493487
                                   7    Exhibit 21:        224-6     Entire document            Do not oppose.    Granted.
                                        APLMBKeyboard
                                   8    _00245412
                                   9    Exhibit 23:        224-6     Entire document            No position.      Granted.
                                        APLMBKeyboard
                                  10    _00494576
                                        Exhibit 25:        224-6     Entire document            Oppose in part.   Granted as to
                                  11    APLMBKeyboard                                                             page 1, lines 20-
                                        _00046505                                                                 27 and page 2,
                                  12
Northern District of California




                                                                                                                  lines 11-16.
 United States District Court




                                  13    Exhibit 26:         224-6  Entire document             Oppose in part.    Granted.
                                        APLMBKeyboard
                                  14    _00766209
                                        Exhibit 27:         224-6  Page 7, lines 16 - Page 10, No position.    Granted as to
                                  15    Apple’s                    line 17                                     page 8-9; and
                                  16    Supplemental               Page 10, lines 23 - Page                    page 11, lines 6-
                                        Responses to               12, line 7                                  15 only.
                                  17    Interrogs. 4-5, 9-
                                        12 of Plaintiffs’
                                  18    First Set of
                                        Interrogs., June 4,
                                  19    2020
                                  20    Exhibit 29:         224-6  Entire document             No position.    Granted.
                                        APLMBKeyboard
                                  21    _00046528
                                        Exhibit 44:         224-6  Entire document             Do not oppose. Granted.
                                  22    APLMBKeyboard
                                        _00051910
                                  23
                                        Exhibit 45:         224-6  Entire document             Do not oppose. Granted.
                                  24    APLMBKeyboard
                                        _00299124
                                  25    Exhibit 49:         224-6  Entire document             Oppose in part. Granted.
                                        APLMBKeyboard
                                  26    _00285047
                                  27    Exhibit 50:         224-6  Entire document             Do not oppose. Granted.
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                                  11
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     13 of12
                                                                                                           20of 19




                                           APLMBKeyboard
                                   1
                                           _00500250
                                   2       Exhibit 51:     224-6     Entire document           Do not oppose.    Granted.
                                           APLMBKeyboard
                                   3       _00040482
                                           Exhibit 52:     224-6     Entire document           No position.      Denied.
                                   4       APLMBKeyboard
                                           _00704483
                                   5
                                           Exhibit 53:     224-6     Entire document           Do not oppose.    Granted.
                                   6       APLMBKeyboard
                                           _00704484
                                   7       Exhibit 54:     224-6     Entire document           Do not oppose.    Granted.2
                                           APLMBKeyboard
                                   8       _00704509
                                   9       Exhibit 56:     224-6     Entire document           Oppose in part.   Denied as to
                                           APLMBKeyboard                                                         page 1, lines 1-
                                  10       _00126599                                                             19.
                                           Exhibit 57:     224-6     Entire document           No position.      Granted.
                                  11       APLMBKeyboard
                                           _00379860
                                  12
Northern District of California




                                           Exhibit 58:     224-6     Entire document           Do not oppose.    Granted.
 United States District Court




                                  13       APLMBKeyboard
                                           _00780274
                                  14       Exhibit 59:     224-6     Entire document           Do not oppose.    Granted.
                                           APLMBKeyboard
                                  15       _00657556
                                  16       Exhibit 60:     224-6     Entire document           Oppose in part.   Denied as to
                                           APLMBKeyboard                                                         page 1, lines 14-
                                  17       _00766208                                                             18 and pages 1-2
                                                                                                                 bolded
                                  18                                                                             questions.
                                           Exhibit 61:     224-6     Entire document           Do not oppose.    Granted.
                                  19
                                           APLMBKeyboard
                                  20       _01167143
                                           Exhibit 62:     224-6     Entire document           Do not oppose.    No ruling;
                                  21       APLMBKeyboard                                                         Document not
                                           _00696262                                                             on file.
                                  22       Exhibit 63:     224-6     Entire document           No position.      No ruling;
                                  23       APLMBKeyboard                                                         Document not
                                           _00154844                                                             on file.
                                  24

                                  25   2
                                        There is no exhibit labeled Exhibit 54 at ECF 224-6, nor is there a document stamped
                                  26   APLMBKeyboard_00704509. The Court reviewed and grants sealing of the document that
                                       immediately follows APLMBKeyboard_00704508 and immediately precedes Exhibit 55, which
                                  27   appears at ECF page 828 of 952.
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                                       12
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     14 of13
                                                                                                           20of 19




                                   1              d. Information Regarding Apple’s Communications with Resellers

                                   2          Apple seeks to seal portions of documents that it contends contain confidential information

                                   3   about its communications with authorized Apple resellers. Mot. at 4. Apple argues that

                                   4   information about these communications with resellers constitutes commercially sensitive busines

                                   5   information that could be used to Apple’s disadvantage by competitors in shaping their own

                                   6   business dealings with resellers. Id. Plaintiffs oppose sealing these documents because “[t]he

                                   7   majority of these passages do not pertain to Apple’s resellers[ and t]he portions that do pertain to

                                   8   resellers concern what Apple did not tell them.” Opp. at App. D. Plaintiffs maintain that Apple

                                   9   has failed to demonstrate that unsealing these excerpts would cause Apple any competitive harm.

                                  10          The Court finds that the information sought to be sealed does not reflect any actual

                                  11   communications between Apple and its resellers, nor does it reflect any information about the

                                  12   nature of the business relationship between Apple and its resellers. As Plaintiffs point out, the
Northern District of California
 United States District Court




                                  13   portions that Apple seeks to seal reference the fact that certain hypothetical communications did

                                  14   not occur. Apple does not explain how the absence of a communication with its resellers would

                                  15   offer competitors an advantage is shaping their own business with resellers. The Court, therefore,

                                  16   denies Apple’s requests to seal this information.

                                  17    Document Name          ECF    Requested Redactions           Plaintiffs’         Order
                                  18                           Number                                Position
                                        Plaintiffs’ Motion     224-4  Page 7, lines 15-17            Oppose.             Denied.
                                  19    for Certification             Page 18, lines 8-10
                                        Exhibit A: Laura       224-5  Page 155, lines 18-25          Oppose.             Denied.
                                  20    Metz Deposition
                                        Excerpts
                                  21
                                                  e. Information Regarding Apple’s Internal Marketing Strategy
                                  22
                                              Apple seeks to seal portions of two depositions on the grounds that they contain
                                  23
                                       confidential information about Apple’s internal marketing strategy or communications concerning
                                  24
                                       marketing strategies for butterfly keyboards. Plaintiffs oppose portions of this request, arguing
                                  25
                                       that Apple fails to make a compelling showing that certain information would cause Apple
                                  26
                                       competitive harm. The Court agrees. While information regarding Apple’s marketing strategy is
                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                          13
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     15 of14
                                                                                                           20of 19




                                   1   indeed commercially sensitive information, however, not all of Apple’s decisions about what to

                                   2   communicate to the public constitute “marketing.” The Court, therefore, grants Apple’s request to

                                   3   seal this information in part, as detailed below.

                                   4    Document Name          ECF    Requested Redactions          Plaintiffs’         Order
                                   5                           Number                               Position
                                        Exhibit A: Laura       224-5  Page 57, lines 2-25           Do not oppose.      Granted.
                                   6    Metz Deposition               Page 58, lines 3-4            Oppose.             Denied.
                                        Excerpts                      Page 67, lines 5-24           Do not oppose.      Granted.
                                   7                                  Page 126, lines 14-25         Do not oppose.      Granted.
                                                                      Page 128, lines 1-9           Do not oppose.      Granted.
                                   8                                  Page 138, lines 18-25         Oppose.             Granted.
                                   9    Exhibit B: Shelly      224-5  Page 106, lines 4-7, 9-       Oppose.             Denied.
                                        Goldberg                      10
                                  10    Deposition
                                        Excerpts
                                  11
                                                  f. Information Regarding Apple’s Repairs and Replacements of “Butterfly”
                                  12
Northern District of California




                                                      Keyboards
 United States District Court




                                  13
                                              Apple next seeks to seal “[i]nformation regarding repair and replacement data, repair and
                                  14
                                       replacement procedures, directions to employees regarding repairs and replacements, and internal
                                  15
                                       communications concerning repairs and replacements of ‘butterfly’ keyboards” because they argue
                                  16
                                       this information is “proprietary to Apple, and [its] disclosure would cause Apple competitive harm
                                  17
                                       by giving competitors knowledge of Apple’s business operations, and strategic decision making
                                  18
                                       regarding repairs and replacements, to which they would not otherwise have access.” Mot. at 5.
                                  19
                                              Plaintiffs argue that Apple “does not specify how its competitors could gain any
                                  20
                                       competitive advantage by knowing more about Apple’s keyboard service program which . . .
                                  21
                                       concerns a keyboard design that Apple no longer makes or sells.” Opp. at 5. Plaintiffs point out
                                  22
                                       that Apple references and relies on its keyboard service program in its arguments on the merits,
                                  23
                                       and therefore should not be allowed to seal information about the success of those repairs and
                                  24
                                       replacements. See In re MyFord Touch Consumer Litig., No. 13-cv-03072-EMC (N.D. Cal. Mar.
                                  25
                                       2, 2018), Dkt. No. 400 at 2 (denying administrative motion to seal statements from a Ford
                                  26
                                       engineer about “how it investigated . . . errors and attempted to address them” because “that
                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                          14
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     16 of15
                                                                                                           20of 19




                                   1   relates to key merits issues about the sufficiency of Ford’s attempted fixes.”).

                                   2          The Court agrees that information about repair and replacement procedures can be

                                   3   commercially sensitive in that it reflects strategic business operations. Similarly, the data that

                                   4   Apple collected on its repairs and replacements is commercially sensitive. However, information

                                   5   or communications about whether those repairs or replacements are successful does not

                                   6   necessarily reflect any confidential or commercially sensitive information. Many excerpts Apple

                                   7   seeks to seal are better described as Apple employees’ opinions or observations regarding the

                                   8   butterfly keyboard mechanism or Apple’s attempts to fix it. Indeed, this category appears to be a

                                   9   catch-all for Apple communications or admissions indicating that Apple’s attempts to repair

                                  10   butterfly keyboards have generally been unsuccessful. As discussed with respect to Apple’s

                                  11   testing, Apple has failed to explain how disclosure of these opinions or observations that do not

                                  12   reveal proprietary processes or specific data could cause Apple competitive harm.
Northern District of California
 United States District Court




                                  13          For example, Apple seeks to seal multiple communications that refer to repairs of butterfly

                                  14   keyboards as “band aid” fixes. This characterization of the repairs reveals nothing about Apple’s

                                  15   internal repair data, procedures, instructions to employees, or strategic decision-making. Apple

                                  16   has provided no compelling reason why this characterization or others like it should be maintained

                                  17   under seal, especially where such statements relate to the merits issues of Apple’s knowledge and

                                  18   the sufficiency of its repairs. The Court thus denies Apple’s request in part, as detailed below.

                                  19    Document Name          ECF    Requested Redactions            Plaintiffs’         Order
                                  20                           Number                                 Position
                                        Plaintiffs’ Motion     224-4  Page 1, lines 17-19             Oppose.             Denied.
                                  21    for Certification             Page 5, line 17                 Oppose.             Granted.
                                                                      Page 6, lines 5-9               No position.        Granted.
                                  22                                  Page 8, lines 1-2, 4-10,        Oppose.             Granted as to
                                                                      12- 15, 18-25                                       lines 18-25 only.
                                  23                                  Page 15, lines 25-26            Oppose.             Denied.
                                  24                                  Page 23, lines 17-20            Oppose.             Denied.
                                                                      Page 25, lines 8-9              Oppose.             Denied.
                                  25    Expert Report of       224-8  Page 10, lines 3-5              Oppose.             Granted.
                                        Dr. David Niebuhr             Page 11, ¶ 37                   Oppose in part.     Denied as to ¶ 37
                                  26                                                                                      lines 1-2.
                                        Expert Report of     224-10 Page 14, ¶¶ 23-24, fn. Oppose in part.                Granted as to ¶
                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                                 15
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     17 of16
                                                                                                           20of 19




                                       Dr. Hal Singer               33                                           24, lines 4-5 and
                                   1
                                                                                                                 fn. 33 only.
                                   2                                Page 15, lines 1-3, fn.    No position.      Granted.
                                                                    34
                                   3                                Page 16, Table 4           No position.      Granted.
                                                                    Page 17, ¶ 25              Oppose in part.   Granted as to
                                   4                                                                             lines 6- 12 only.
                                                                    Page 19, Table 5           Oppose in part.   Granted as to
                                   5
                                                                                                                 columns [1] and
                                   6                                                                             [2] only.
                                                                    Page 23, fn. 55            Oppose.           Denied.
                                   7                                Page 34, Table 7           Oppose in part.   Granted as to
                                                                                                                 columns [1] and
                                   8                                                                             [2] only.
                                                                    Page 67, Table A4          No position.      Granted.
                                   9
                                       Exhibit A: Laura   224-5     Page 152, lines 1-23       Oppose in part.   Granted for the
                                  10   Metz Depositions                                                          reasons stated in
                                       Excerpts                                                                  section (e)
                                  11                                                                             above.
                                       Exhibit C: Jeff    224-5     Page 56, lines 22-23       Oppose.           Granted.
                                  12
Northern District of California




                                       LaBerge Deposition           Page 57, lines 7-9         No position.      Granted.
 United States District Court




                                  13   Excerpts                     Page 122, lines 1-2 7-     Oppose.           Granted.
                                                                    23 Page 140, lines 1-25    Oppose.           Denied.
                                  14                                Page 141, lines 1-13       Oppose.           Granted as to
                                                                                                                 lines 7-13.
                                  15                                Page 185, lines 1-7, 16-   Oppose.           Denied.
                                                                    20
                                  16
                                       Exhibit D: Cheri   224-5     Page 53, lines 1-25        No position.      Granted.
                                  17   Gandy Deposition             Page 54, lines 1-25        No position.      Granted.
                                       Excerpts                     Page 55, lines 1-25        No position.      Granted.
                                  18                                Page 57, lines 1-18, 21-   Oppose in part.   Granted.
                                                                    25
                                  19                                Page 58, lines 1-15, 18-   Oppose in part.   Granted.
                                                                    23
                                  20
                                                                    Page 105, lines 1-15       No position.      Granted as to
                                  21                                                                             lines 1-9 only.
                                                                    Page 107, lines 1-8, 11-   Oppose in part.   Granted.
                                  22                                14
                                                                    Page 108, lines 1-16,      Oppose in part.   Granted as to
                                  23                                20-25                                        lines 1-16 only.
                                                                    Page 109, lines 1, 4-8,    Oppose in part.   Granted as to
                                  24
                                                                    12- 16, 18-23                                lines 12-16 only.
                                  25                                Page 110, lines 2-21       Oppose in part.   Granted as to
                                                                                                                 lines 5-21 only.
                                  26                                Page 113, lines 4-25       Oppose.           Denied.
                                                                    Page 115, lines 1-10,      Oppose.           Denied.
                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                          16
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     18 of17
                                                                                                           20of 19




                                                                      13-20, 23-25
                                   1
                                                                      Page 118, lines 1-9, 12- Oppose.             Denied.
                                   2                                  25
                                                                      Page 120, lines 1-4      Oppose.             Denied.
                                   3   Exhibit E: Jared               Page 60, lines 1-25      Oppose in part.     Granted as to
                                       Williams                                                                    lines 18-25.
                                   4   Deposition                     Page 61, lines 1-8, 12-    Oppose in part.   Granted.
                                       Excerpts                       17, 20-24
                                   5
                                                                      Page 78, lines 1-25        No position.      Granted.
                                   6                                  Page 79, lines 1-11, 14-   No position.      Granted.
                                                                      19, 23-25
                                   7                                  Page 86, lines 1-11, 14-   No position.      Granted.
                                                                      23
                                   8                                  Page 87, lines 2-15, 19-   No position.      Granted.
                                                                      24
                                   9
                                                                      Page 94, lines 3-7, 10-    No position.      Granted.
                                  10                                  18, 21-23
                                                                      Page 108, lines 1-5, 9-    No position.      Granted.
                                  11                                  25
                                                                      Page 117, lines 1-25       No position.      Denied.
                                  12                                  Page 118, lines 1-25       No position.      Granted as to
Northern District of California
 United States District Court




                                  13                                                                               lines 2-7 only.
                                       Exhibit F: Bryan       224-6   Page 167, lines 1-25       Oppose in part.   Denied.
                                  14   McDonald                       Page 168, lines 1-5, 7-                      Denied.
                                       Deposition                     15, 25
                                  15   Excerpts
                                       Exhibit 14:            224-6   Entire document            Oppose.           Denied.
                                  16
                                       APLMBKeyboard
                                  17   _00666974
                                       Exhibit 27: Apple’s            Page 3 line 7 - Page 5     No position.      Granted as to
                                  18   Supplemental                   line 6                                       page 3 line 7 –
                                       Responses to                                                                page 4 line 12
                                  19   Interrogs. 4-5, 9-12                                                        only.
                                       of Plaintiffs’ First           Page 5 line 12 - Page 7                      Granted as to
                                  20
                                       Set of Interrogs.,             line 10                                      page 5 line 12 –
                                  21   June 4, 2020                                                                page 6 line 16
                                                                                                                   only.
                                  22                                  Page 12, line 13 - Page                      Granted as to
                                                                      14 line 5                                    page 12 line 13 –
                                  23                                                                               page 13 line 15
                                  24                                                                               only.
                                                                      Page 14 line 11 - Page                       Granted as to
                                  25                                  17 line 8                                    page 14 line 11 –
                                                                                                                   page 16 line 15
                                  26                                                                               only.
                                        Exhibit 28:          224-6 Entire document No position.                    Granted.
                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                               17
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     19 of18
                                                                                                           20of 19




                                        APLMBKeyboard
                                   1
                                        _00673583
                                   2    Exhibit 30:            224-6      Entire document            Oppose in part.     Granted.
                                        APLMBKeyboard
                                   3    _00238774
                                        Exhibit 31:            224-6      Entire document            No position.        Granted.
                                   4    APLMBKeyboard
                                        _00238782
                                   5
                                        Exhibit 32:            224-6      Entire document            No position.        Granted.
                                   6    APLMBKeyboard
                                        _00024223
                                   7    Exhibit 38:            224-6      Entire document            Do not oppose.      Granted.
                                        APLMBKeyboard
                                   8    _00997438
                                   9    Exhibit 39:            224-6      Entire document            Oppose.             Granted.
                                        APLMBKeyboard
                                  10    _00040472
                                        Exhibit 46:            224-6      Entire document            No position.        Granted.
                                  11    APLMBKeyboard
                                        _00166732
                                  12
Northern District of California




                                        Exhibit 47:            224-6      Entire document            Do not oppose.      Granted
 United States District Court




                                  13    APLMBKeyboard
                                        _00046507
                                  14
                                                  g. Customer Information
                                  15
                                              Finally, Apple seeks to seal Exhibit 33, which discloses Plaintiff Bo Laurent’s confidential
                                  16
                                       customer information. Plaintiffs do not oppose this request. The Court agrees that confidential
                                  17
                                       customer information warrants sealing and, therefore, GRANTS the request to seal Exhibit 33.
                                  18
                                       III.   Conclusion
                                  19
                                              For the reasons stated above, the Court GRANTS IN PART Apple’s Administrative
                                  20
                                       Motion to Seal Portions of Plaintiffs’ Motion for Class Certification.
                                  21
                                              There are a number of pending administrative motions to seal the same or similar material
                                  22
                                       with respect to the Parties’ subsequent briefing on the Motion for Class Certification, as well as
                                  23
                                       their briefing on Apple’s two Motions to Strike and their Joint Status Conference Statement. See
                                  24
                                       Dkt. Nos. 263, 266, 276, 279, and 237 (recognizing that “[t]he same or comparable information is
                                  25
                                       the subject of Apple’s pending motion to seal relating to Plaintiffs’ Motion for Class Certification
                                  26
                                       and supporting declaration”).
                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                          18
                                   CaseCase
                                        5:18-cv-02813-EJD
                                             5:18-cv-02813-EJD
                                                            Document
                                                                Document
                                                                     299 *SEALED*
                                                                          306-3 FiledFiled
                                                                                     03/19/21
                                                                                           03/08/21
                                                                                                PagePage
                                                                                                     20 of19
                                                                                                           20of 19




                                   1          The Court GRANTS IN PART the remaining administrative motions to seal to the extent

                                   2   that the material sought to be sealed in those motions is addressed in this Order. The Parties shall

                                   3   meet and confer regarding any outstanding material not addressed by this Order and reassess their

                                   4   proposed redactions in accordance with the Court’s holdings herein. Given the similarity of the

                                   5   issues discussed in this Order and the subject matter of the outstanding material, the Court expects

                                   6   that this Order will provide substantial guidance to the Parties regarding what material may be

                                   7   properly filed under seal moving forward.

                                   8          By no later than March 19, 2021, the Parties shall file a joint, consolidated motion to seal,

                                   9   which meets all of the requirements set forth in Civil L.R. 79-5(d) and details the Parties’

                                  10   positions on any material still in dispute.

                                  11          The Court files this Order under seal because it contains information subject to sealing

                                  12   orders. By no later than March 19, 2021, the parties shall provide the Court with a stipulated
Northern District of California
 United States District Court




                                  13   redacted copy of the Order that redacts only information that is subject to sealing orders and that

                                  14   the parties still desire to maintain under seal. The Court will then issue a public redacted version

                                  15   of the Order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 8, 2021

                                  18                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:18-cv-02813-EJD
                                  28   ORDER GRANTING IN PART APPLE’S ADMINISTRATIVE MOTION TO SEAL
                                       PORTIONS OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                                                          19
